DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03-09-2022 have been fully considered but they are not persuasive. Applicant argues that it is not practical for a separator to have both selective permeability and air permeability. Therefore, it would not have been obvious for a person of ordinary skill in the art to combine the teachings of Nakada with Morita as shown in the rejection of record. Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Morita clearly recognizes the benefits of using a bag-shaped separator in a lithium battery having  such having air permeability of 500 seconds/100 cm3 or less (paragraph 103) and it would have been obvious to one of ordinary skill in the art because said configuration can sufficiently achieve lithium ion mobility in the separator (paragraph 103). 
Applicant’s arguments about the appearance of a “teaching away” from using such separator is still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-183182 hereinafter Nakada [see IDS cited 09-08-2021] in view of U.S. Pre-Grant Publication No. 2014/0199579 hereinafter Morita. 
Regarding Claims 1 and 13, Nakada teaches a storage battery comprising: a housing member having interior space thereof; a separator (diaphragm) including a first bag and disposed in the housing member; first electrode disposed in the interior of the first bag of the separator in the housing space; a first electrolyte retained by the first electrode in the interior of the first bag; second electrode which has opposite polarity to the first electrode, and which are disposed outside the first bag in the housing space; and a second electrolyte retained by the second electrode outside the first bag in the housing space (i.e. a positive electrode side region and a negative electrode side region which are separated by the diaphragm (separator)) (paragraphs 18-19, 51). 
Nakada does not specify that the separator comprises a separator having the claimed air permeability coefficient. 
However, Morita teaches a battery that comprises a separator having air permeability of 500 seconds/100 cm3 or less (paragraph 103). Therefore, it would have been obvious to one of ordinary skill in the art to use a separator having such air permeability before the effective filing date of the claimed invention because Morita discloses that such configuration can sufficiently achieve lithium ion mobility in the separator (paragraph 103). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Regarding Claims 2 and 14-15, the combination teaches a storage battery having a positive electrode side region and a negative electrode side region which are separated by the diaphragm (separator) and the number of bags or their arrangement is obvious (see MPEP § 2143). 
Regarding Claims 3-6 and 17-19, the combination teaches that the separator includes a composition layer, the composition layer includes a particle and a polymeric material, or includes a solid electrolyte, and the separator further includes a supporter (see Nakada and Morita described above). 
Regarding Claims 7 and 20, the combination teaches a separator that is expected to have a ratio of a smaller one of an osmotic pressure of the first electrolyte and an osmotic pressure of the second electrolyte to a larger one of the osmotic pressure of the first electrolyte and the osmotic pressure of the second electrolyte is in a range from 10% to 100%. 
Regarding Claims 8-9 and 21-22, the combination teaches that the electrolyte includes an aqueous solvent (paragraph 37 of Nakada) and the first electrolyte and the second electrolyte have different pH values from each other (paragraph 19 of Nakada). 
Regarding Claims 10-12 and 23-25, the combination teaches a power supply unit comprising the storage battery (paragraphs 1-2 of Nakada). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729